Exhibit 10.8

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

dated as of December 31, 2013
between

 

BLACKROCK ASSET MANAGEMENT INTERNATIONAL INC.

 

and

 

iSHARES® DELAWARE TRUST SPONSOR LLC

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I ASSIGNMENT OF RIGHTS; DELEGATION OF DUTIES

2

Section 1.01

Assignment, Delegation and Assumption

2

Section 1.02

No Impairment

2

   

ARTICLE II CONDITIONS PRECEDENT

2

Section 2.01

Effectiveness

2

   

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

Section 3.01

Representations and Warranties of iDTS

3

   

ARTICLE IV MISCELLANEOUS

4

Section 4.01

Effect of Headings and Table of Contents

4

Section 4.02

Severability

4

Section 4.03

Governing Law

4

Section 4.04

Counterparts

4

 

 

 
i 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of December 31, 2013 (the
"Agreement")

 

BETWEEN

 

(1) BLACKROCK ASSET MANAGEMENT INTERNATIONAL INC., a company incorporated in the
State of Delaware and formerly known as Barclays Global Investors International
Inc. ("BAMI"); and

 

(2) iSHARES® DELAWARE TRUST SPONSOR LLC, a limited liability company organized
under the laws of the State of Delaware ("iDTS").

 

WHEREAS

 

(A)

In its capacity as the sponsor of the iShares® S&P GSCI™ Commodity-Indexed
Trust, a Delaware statutory trust (the "Trust"), BAMI has executed and entered
into, or is an express third-party beneficiary of, each of the agreements listed
on Schedule A attached hereto (each, as amended and in effect on the date
hereof, a "Trust Contract");

   

(B)

In its capacity as the manager of the iShares® S&P GSCI™ Commodity-Indexed
Investing Pool LLC, a Delaware limited liability company (the "Investing Pool"),
BAMI has executed and entered into, or is an express third-party beneficiary of,
each of the agreements listed on Schedule A attached hereto (each, as amended
and in effect on the date hereof, an "Investing Pool Contract");

   

(C)

In connection with an internal reallocation of functions within the BlackRock
Group (a family of corporate and other legal entities ultimately controlled by
BlackRock, Inc., a Delaware corporation), BAMI wishes to cease acting as the
sponsor of the Trust and manager of the Investing Pool, and iDTS wishes to
become the sponsor of the Trust and manager of the Investing Pool; and

   

(D)

In furtherance of the reallocation referred to above, BAMI wishes to assign all
of its rights and delegate the performance of all of its obligations under each
of the Trust Contracts and the Investing Pool Contracts (collectively, the
"Assigned Contracts" and each, an "Assigned Contract"), together with all of its
shares in the Trust and membership interests in the Investing Pool
(collectively, the "Assigned Interests") to iDTS, and iDTS wishes to acquire
such rights from BAMI and assume responsibility for the performance of such
obligations in lieu of BAMI.

 

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intended to be legally bound, have agreed as follows:

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE I

ASSIGNMENT OF RIGHTS; DELEGATION OF DUTIES Section

 

Section 1.01     Assignment, Delegation and Assumption

 

Subject to the conditions set forth in Section 2.01 hereof, with effect with
respect to the Trust, the Investing Pool, the related Assigned Contracts and the
related Assigned Interests from and after the respective Effective Date (as
defined in such Section 2.01):

 

(a)     BAMI hereby irrevocably assigns, transfers and conveys to iDTS all of
the rights, claims, entitlements and causes of action arising in its favor under
the Assigned Interests and each Assigned Contract, and iDTS hereby irrevocably
accepts such assignment, transfer and conveyance; and

 

(b)     BAMI hereby irrevocably delegates to iDTS the performance of all of the
obligations, compliance with all of the covenants and the discharge of all of
the duties and liabilities to which BAMI is subject under or pursuant to the
provisions of each Assigned Contract, and iDTS hereby accepts such delegation
and assumes full responsibility for the performance of such obligations, the
compliance with such covenants and the discharge of such duties and liabilities,
in each case in compliance with the provisions of the relevant Assigned
Contract; provided, that iDTS assumes no responsibility for the performance of
any obligations or the discharge of any duties and liabilities of BAMI arising
under any Assigned Contract prior to its respective Effective Date.

 

Section 1.02     No Impairment

 

Nothing in this Agreement shall have the effect of discharging any obligations
or liabilities of BAMI arising under any Assigned Contract prior to its
Effective Date, or shall impair the ability of any person, in its capacity as a
party to, or beneficiary of, an Assigned Contract, or otherwise, to enforce
against BAMI any obligations or liabilities or to pursue any remedies that such
person may have against BAMI as a result of BAMI's acts or omissions prior to
the respective Effective Date.

 

ARTICLE II

CONDITIONS PRECEDENT

 

Section 2.01     Effectiveness

 

This Agreement will become effective with respect to the Trust, the Investing
Pool, the related Assigned Contracts and the related Assigned Interests on the
date on which all of the following conditions precedent shall have been
satisfied (such date, the "Effective Date" with respect to such Trust and such
Assigned Contracts):

 

(a)     Each party to the Assigned Contracts listed in Part I of Schedule A (in
the case of the Trust) or in Schedule B (in the case of the Investing Pool),
other than BAMI, shall have consented to the assignment of such Assigned
Contracts to iDTS;

 

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     With respect to the Trust, BlackRock Institutional Trust Company, N.A.
shall have consented to the assignment of the Assigned Contracts listed in Part
II of Schedule A to iDTS; and

 

(c)     A registration statement under the Securities Act of 1933, as amended,
(the "Securities Act") shall have been filed with the United States Securities
and Exchange Commission by iDTS in its capacity as the sponsor of the Trust and
such registration statement shall have become effective under the Securities Act
and the rules thereunder.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES Section

 

Section 3.01     Representations and Warranties of iDTS

 

As of the date hereof, iDTS hereby expressly represents and warrants to BAMI,
for the benefit of BAMI and each of the other parties to the Assigned Contracts,
as follows:

 

(a)     Organization. iDTS is a limited liability company organized and existing
under the laws of the State of Delaware and has all requisite power and
authority to execute, deliver and perform this Agreement, and to undertake and
discharge the duties and responsibilities delegated to it hereunder, in each
case pursuant to and as provided in each Assigned Contract.

 

(b)     No Breach, Etc. Neither the execution, delivery and performance by iDTS
of this Agreement nor the consummation of the transactions contemplated hereby
or by the Assigned Contracts does or will violate or conflict with any provision
of iDTS's organizational documents or any provision of any existing law,
regulation, administrative order or judgment of any court applicable to iDTS.

 

(c)     Consents, Approvals, Etc. No authorization, consent, license or approval
of, or other action by, or notice to or filing with, any governmental body or
any other person is required for the due authorization, execution, delivery, or
performance by iDTS of this Agreement or the consummation of the transactions
contemplated by this Agreement and the Assigned Contracts.

 

(d)     No conflict. The execution and delivery of this Agreement, and the
performance by iDTS of its obligations hereunder and, on and after each
Effective Date, under the Assigned Contracts, do not and will not result in any
breach of, violate or constitute a default under, any indenture, agreement or
instrument to which iDTS is a party or by which it is bound.

 

(e)     Execution and Delivery. This Agreement has been duly executed and
delivered by iDTS and it is, and on and after each Effective Date each of the
related Assigned Contracts will be, the legal, valid and binding obligation of
iDTS enforceable against iDTS in accordance with its terms, except as
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

 

 

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.01     Effect of Headings and Table of Contents

 

The Section headings herein are for convenience only and shall not affect the
construction hereof.

 

Section 4.02     Severability

 

In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 4.03     Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Section 4.04     Counterparts

 

This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, we have set our hands as of the date first written above. 

 

BlackRock Asset Management International Inc.

 

By:    _______________________________________
Name:
Title:

 

 

By:    _______________________________________
Name:
Title:

iShares® Delaware Trust Sponsor LLC 

 

By:    _______________________________________
Name:
Title:

 

 

By:    _______________________________________
Name:
Title:



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A

 

TRUST CONTRACTS

 

PART I.

 

 

1.

Second Amended and Restated Trust Agreement for the iShares® S&P GSCI™
Commodity-Indexed Trust, dated as of March 1, 2013, by and among BlackRock Asset
Management International Inc., BlackRock Institutional Trust Company, N.A. and
Wilmington Trust Company.

 

 

2.

Master Services Agreement, dated as of April 21, 2011, between State Street Bank
and Trust Company and, inter alia, the iShares® S&P GSCI™ Commodity-Indexed
Trust, together with all related service modules and participation agreements
applicable to the iShares® S&P GSCI™ Commodity-Indexed Trust.

 

PART II.

 

 

1.

Authorized Participant Agreement dated as of February 20, 2013, among J.P.
Morgan Securities LLC, BlackRock Institutional Trust Company, N.A., as trustee
for the iShares® S&P GSCI™ Commodity-Indexed Trust, and BlackRock Asset
Management International Inc.

 

 

2.

Authorized Participant Agreement dated as of February 12, 2013, among Goldman,
Sachs & Co., BlackRock Institutional Trust Company, N.A., as trustee for the
iShares® S&P GSCI™ Commodity-Indexed Trust, and BlackRock Asset Management
International Inc.

 

 

3.

Authorized Participant Agreement dated as of February 25, 2013, among Merrill
Lynch Professional Clearing Corp., BlackRock Institutional Trust Company, N.A.,
as trustee for the iShares® S&P GSCI™ Commodity-Indexed Trust, and BlackRock
Asset Management International Inc.

 

 

4.

Authorized Participant Agreement dated as of February 13, 2013, among UBS
Securities LLC, BlackRock Institutional Trust Company, N.A., as trustee for the
iShares® S&P GSCI™ Commodity-Indexed Trust, and BlackRock Asset Management
International Inc.

 

 

 

 
Sch. A-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE B

 

INVESTING POOL CONTRACTS

 

 

1.

Amended and Restated Limited Liability Company Agreement of the iShares® S&P
GSCI™ Commodity-Indexed Investing Pool LLC, dated as of March 1, 2013, among the
iShares® S&P GSCI™ Commodity-Indexed Trust and BlackRock Asset Management
International Inc.

 

 

2.

Amended and Restated Investment Advisory Agreement, dated as of March 1, 2013,
between BlackRock Fund Advisors and BlackRock Asset Management International
Inc., as manager of the iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC.

 

 

3.

Master Services Agreement, dated as of April 21, 2011, between State Street Bank
and Trust Company and, inter alia, the iShares® S&P GSCI™ Commodity-Indexed
Investing Pool LLC, together with all related service modules and participation
agreements applicable to the iShares® S&P GSCI™ Commodity-Indexed Investing Pool
LLC.

 

 

 

 

Sch. B-1

 